DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/22 has been entered.
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.

NEW REJECTIONS: NECESSITATED BY AMENDMENT

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 6-11 and 24 are rejected under 35 U.S.C. 103  as being unpatentable by US-20130136833-A1 to Vastardis et al., in view of US 20050019446 A1 to Kawa et al., or alternatively Kawa in view of Vastardis and further in view of US 20050058745 to Mennett et al.
Note: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Re claims 1 and 24, Vastardis teaches a method of producing infused wine comprising: contacting a quantity of wine with a quantity of herbs (see [25, 33-34, 81-88]-infusing same and does not limit the amount of herbs) to form a wine mixture; placing the wine mixture in a container (see [59] - in the chamber 3 of the glass vessel 18); storing a desired amount of herbs in the container of the wine mixture at a reduced temperature for a predetermined time (see [59] – heated and [89] – cooled); separating the herbs from the wine mixture to produce infused wine (see [42-43, 88] – separated in canister after brewing infusion mix); and packaging the infused wine (see [88]-bottled).   See published claims 1, 6, 11 and 26-37.
Further re claims 1 and 24, Vastardis doesn’t teach the time of storage up to 13 weeks nor the storage within range of 45-65 degrees F. 
At [26-27], Kawa teaches (e.g., herbs or spices) in sake where container 20 is then sealed and stored in a light-free environment for about three to four weeks in the cold 25 (at a temperature of about 44.degree. F.). The temperature may range from about 33.degree. F. to as much as 50.degree. F. (overlapping range of claim 6. wherein the storing takes place at a temperature between 45 and 65 degrees F).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 45 to 65 degrees F from the overlapping portion of the range 33-50 degrees F taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have modified the steps of Vastardis  for reaching optimal separation conditions. For optimization of prior art conditions through routine experimentation:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  
Kawa teaches infused sake (wine - title), in Fig. 3 teaches herbs and spices in time periods of at least 92 days (13 weeks – overlaps Applicant’s time range) (see [59] – heated and [89] – cooled) and thus inherently functions with enough sufficiency to transfer anti-oxidative characteristics after storage. Kawa teaches further comprising stirring (blending) the wine during the predetermined time (see published claims 7-9). At [26-27], Kawa teaches also an amount of fresh produce (e.g., does not limit the amount of herbs or spices – published claim 7) in sake where container 20 is then sealed and stored in a light-free environment for about three to four weeks in the cold 25 (at a temperature of about 44.degree. F.). The temperature may range from about 33.degree. F. to as much as 50.degree. F. (overlapping range of claim 6. wherein the storing takes place at a temperature between 45 and 65 degrees F).   At [26], Kawa teaches for the "infusion" process, a quantity (and thus leaves open an unrestricted and obvious amount of herbs claim like claim 24) of fresh produce 30 is added to an amount of sake 40 in an extraction container 20.
Kawa doesn’t teach packaging.
Vastardis teaches packaging as set forth above.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have modified the steps of Kawa  for including packaging to commercialize the product and reduce the spoilage as claimed.
Neither Vastardis nor Kawa teach the exact amount of quantity of herbs (claim 24).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  
It would have been obvious at the time of the effective filing date to have modified Vastardis or Kawa to include an amount of herbs and increase the amounts (unlimited in the amount) to 8.22 grams and 8.95 grams per 750 mL for the reasons set forth by both Vastardis and Kawa, namely achieve the desired antioxidant effect.  As the effect of the herbs providing antimicrobial effects are inherent and is known and disclosed in the art, and as one would expect the amount of color fading inhibitor to be determined by the type and amount of color present and the length of stability desired, accordingly, one of ordinary skill in the art at the time the invention was made would have the skill and knowledge to have optimized, by routine experimentation, the quantity of color fading inhibitor, to obtain the desired color stability in the beverage (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  
Further re claims 1 and 24, Vastardis doesn’t teach the timing and spoilage limitations as claimed nor the amounts of claim 24. Recall Vastardis teaches beverages of both beer and wine in [81].    
Mennett teaches [0113] Such a method for protecting the natural melanoidins, polyphenols, and sulfites in a malt beverage or beer comprising addition of a Labiatae herb extract before or during manufacture or both before and during manufacture.   [0114] Such a method for protecting against oxidative phenomena comprising addition of a Labiatae herb extract before or during malt beverage or beer manufacture or both before and during manufacture.  See [148-149] to timing. Thus, the use of the herbs and the inherent antioxidant effect to extend the shelf life in storage in a beverage of Mennett would be applicable to both beer and wine.  
It would have been obvious to one having ordinary skill in the art at the time of 
the effective filing date of the invention was made to have added herbs and spices in amounts as claimed and increase the amounts to 8.22 grams to the combination, expected to extend the shelf-life (avoid spoilage) and by modifying Vastardis to include an amount of herbs and increase the amounts to 8.22 grams and 8.95 grams per 750 mL for the reasons set forth by both Vastardis and Kawa, and Mennett namely achieve the desired antioxidant effect.  As the effect of the herbs providing antimicrobial effects are inherent and is known and disclosed in the art, and as one would expect the amount of color fading inhibitor to be determined by the type and amount of color present and the length of stability desired, accordingly, one of ordinary skill in the art at the time the invention was made would have the skill and knowledge to have optimized, by routine experimentation, the quantity of color fading inhibitor, to obtain the desired color stability in the beverage (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  
Re claim 2, Vastardis further comprising contacting the quantity of wine with a quantity of spices (see [33-34] – amounts).  
After several weeks (meeting claim 7), the sake-soaked produce 32 is subjected to a separation step 50 in which the raw flavored sake 42, which now contains produce juices and other materials, is separated from the remaining fruit solids or pomace 32.  
Re claim 8, Vastardis teaches wherein the quantity of herbs and spices are in a carrying vessel suspended in the container at [0059]. The desired amount of ground herbs, fruit or other material is placed in the chamber 3 of the glass vessel 18. See also 18 and 19, Figure 1A.
Re claim 9, Vastardis doesn’t teach stirring during the time period as claimed.
Kawa teaches further comprising stirring (blending) the wine during the predetermined time (see published claims 7-9).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have modified the steps of Vastardis by adding stirring as claimed for producing a homogenous wine. 
Re claim 10, Vastardis teaches a separation processes as claimed at [0042-43]. Additionally, filter assembly 102 (when 106 is a glass vessel - see [44, 59], Vastardis) may separate at least a portion of the brewing or infusion material (herbs) from liquid material (wine mixture) during the final dispense of the brewing process, and allows for separation of lower brew chamber 106 and filter assembly 102 in order to remove the used solids. Filter assembly 102 mates with or otherwise engage the bottom of lower brew chamber 106  to provide an air tight seal (low-oxygen exposure), and, moreover, filter assembly 102 may hold paper filter 104 in-situ between lower brew chamber 106 (gravity) and filter assembly 102 (gravity drop due to transfer from 106 to 102).
At [0074] Vastardis teaches once the vacuum brewing process is complete, the media may be separated by means of passing the liquid through (transfer) a thin mesh or paper filter in order to separate the liquid from the remaining solids. The separation may require adequate pressure to push the liquid through the remaining undissolved material and the filter to a one-way valve opening (feeding occurs to target package or bottle after final dispense). 
Re claim 11, Vastardis doesn’t teach further adding flavoring before aging step.
At [26-27] and published claims 17-19 Kawa teaches comprising adding a flavoring agent (fruit flavors) to the wine before an aging step to flavor the wine. 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have modified the steps of Vastardis to have added the flavoring step of Kawa to that process of Vastardis in order to flavor the wine.  Mixture of two or more different ingredients presents a prima facie case: It would have been obvious to one having ordinary skill in the art to have modified the primary reference to include an additional component, used for the same purpose since it is established that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). See MPEP 2144.06 I.     Mixture of two or more known ingredients such as those claimed yield the same purpose and yield integral properties from two different sources/ingredients and doing so would have been obvious within the teachings of the combination as it has ingredients that have predictable functions and predictable results once combined.
Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221. All aforesaid ingredients are well known in the culinary arts experimented by the average kitchen cook.   Simply, a final food product typically is nothing more than the expected sum total of individual components.  
Note the following: It is proper to take into account not only specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom…”  The analysis supporting obviousness, however, should be made explicit and should “identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements” in the manner claimed.  KSR, 127 S. Ct. at 1739, 82 USPQ2d at 1396. Adding more than one ingredient together are well known for providing integral properties like nutrition to the human body.
 In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
	

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable by US-20130136833-A1 to Vastardis et al., in view of US 20050019446 A1 to Kawa et al., or alternatively Kawa in view of Vastardis, and further in view of US 20050058745 to Mennett et al. as applied to claim 1 above, and further in view of US 2004/0131709 A1 to Berdahl et al.

Re claims 3-5, Vastardis teaches concern of reduction of microbes in [48] and dual teachings of wine and beer but not the characteristics as claimed.
Berdahl teaches herbs and spices include anti-bacterial or anti-microbial characteristics in beer extracts (see hops extract -  [37, 52], Abstract, Example 14-17, and patented claims 3-9 - herbs, spices, rosemary, tumeric). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have added herbs and spices as claimed in Vastardis as taught by in Berdhal for anti-microbial properties in wine.    Therefore there is a reasonable expectation of success because the applied prior art teaches this would have been well within the level of ordinary skill.



Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive.  During the interview it was discussed that it is an ancient process, known to add herbs to wine to infuse the wine with herbs (see Rosenthall and Difford’s Guide Rosolio also).  The Examiner resubmits the art and cites such teachings used prior to show this process is not novel.  The new ground of rejection is presented above due to the amendments. Applicant argues that essentially the applied prior art does not teach the infusion of herbs and separation process.  Bruno was removed for simplicity but may be relied upon in the future.
Applicant argues Vastardis teaches a different process as a description is mentioned once to a “spirit”, doesn’t teach an infusion of herbs and filtered out, and isn’t applicable to wine because it’s a cold brew. However, 1) clearly infusion of herbs are taught - [0025 and 34], Vastardis: The liquid infusion process of the present invention may involve a variety of liquids and infusion materials. For instance, the liquid may comprise water or ethanol. The infusion material may, for example, comprise fruit, herbs, or botanicals.; 2) clearly wine is taught -[0033] The term "beverage" as used herein refers to any consumable liquid or drink, and can include, but is not limited to, water, tea, coffee, juice, milk, soda, alcoholic liquids (i.e. liquids containing ethanol) and any other water or alcohol based consumable solution or combination thereof. The term " spirit" as used herein refers to distilled beverages or liquors, such as vodka or gin, and may also refer to undistilled fermented liquids, such as beer, wine, and cider;  42-43, 88 teach separating the herbs as claimed; and 3) Applicant’s claims don’t preclude cold brews, especially seeing the wine temperature of Applicant is reduced.   See again [89] – cooled processing. Thus preservation properties are expected.  Re [45-46], Vastardis, it could not be found that wine “cannot be employed”.
Applicant argues that Kawa teaches away from the claimed process because it includes a flash pasteurization process to remove residual microbes; however, Kawa essentially teaches the process and applicant’s claims do not require a degree of microbes in totality or residual. Kawa teaches both infusion of herbs and additional pasteurization; however because Applicant does not preclude “pasteurization” , Kawa reads on applicant’s claims.  Applicant states that Todd discloses a specialized herb; however, Todd was not used in this rejection.
Applicant’s new addition of claim 24 to the same process with a defined quantity is appreciated; however, as the combined art still reads essentially on applicant’s instant process, evidence is needed to overcome these references.  As of this reply, no evidence has been submitted to establish unexpected results.
Applicant argues Mennett to discloses beer that is already infused; however, Mennett was merely used to show the temperature and antimicrobial or antioxidant properties of herbs in the wine, not filtering or “separating the herbs” as claimed.  The primary references teach separating the herbs see above.
Thus, see MPEP to unexpected results: 716.02(b)    Burden on Applicant  
I.    BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). 
II.    EXPECTED BENEFICIAL RESULTS ARE EVIDENCE OF OBVIOUSNESS

"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2,210,719 (Hodges) teaches process and apparatus for filtering alcoholic beverages, food products, and like liquids.
Valdés shows herbs bioactive properties.
KR20120004397A (Bruno et al.) teach storage within range of 45-65 degrees F. Bruno teaches lower ranges of wine reduced from ranges of 22 degrees C (71 degrees F) and lower of 12 degrees C (54 degrees F ) to aid with efficiently filling the bottles.  See bottom half of page 4. The Bruno ranges taught fall within Applicant’s range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the references because overlapping ranges have been held to establish prima facie obviousness and for reasons set forth above. MPEP 2144.05.
US 20160002579 A1 to Rosenthal et al. Rosenthall disclosed an alcoholic spirit wherein alcohol and any number of ingredients are added in an ice cube, dissolved and mixed in alcohol see [33-36], and specifically teaches the alcohol can be wine and the plurality of ingredients can comprise Meyer lemon juice, thyme, bergamot, vanilla essence and chamomile (embraces herbs).  Rosenthall teaches while the examples described above pair specific alcohols with certain ingredients, it should be appreciated that in some embodiments the alcohol 120 can be paired with any of the ingredients – see [37, 39, 57] to thyme in wine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787